Citation Nr: 1130833	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss and diabetes mellitus.  The Veteran filed a notice of disagreement with respect to both issues, but he perfected an appeal only as to the issue of service connection for hearing loss.  Therefore, the claim for service connection for diabetes mellitus is not in appellate status.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2011.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

The evidence fails to show that the Veteran has a current hearing loss disability related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the RO provided the appellant pre-adjudication notice by letter dated in June 2008, which complied with the notice requirements for service connection claims.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment records, afforded the appellant audiological examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  

The Veteran contends that his hearing loss is due to noise exposure during service.  His DD Form 214 establishes that he worked as an equipment store specialist.  He testified that he was exposed to weapons noise during basic training and in Vietnam.

The Veteran's induction examination in January 1969 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
5
5
0
10
15

Audiometric testing during the Veteran's separation physical examination in December 1970 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

The Veteran denied experiencing hearing loss at that time. 

The Veteran underwent a physical examination in November 1974 while serving in the Army Reserves.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
10
LEFT
5
10
10
-
5

He denied experiencing hearing loss in the accompanying history report from that date. 

The Veteran was afforded a VA audiological evaluation in October 2008.  He reported that he was exposed to noise from artillery fire, helicopters, and vehicle engines in service.  After service, he worked as a railroad conductor for more than 30 years, with hearing protection worn during the last few years of employment.  He also worked as a shipyard crane leaderman for 6 months without hearing protection.  The Veteran reported two past head injuries which did not involve hearing loss.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
35
LEFT
15
20
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent correct in the right ear and 98 percent correct in the left ear.  The examiner diagnosed mild sensorineural hearing loss at 4000 Hz in the right ear, and mild sensorineural hearing loss from 4000Hz to 6000Hz in the left ear.  The examiner reviewed the claims file, including in-service hearing findings.  In a November 2010 addendum, she noted that the Veteran's hearing was always within normal limits during service and even well after service.  She concluded that his hearing loss was therefore not due to active service.   

The Veteran was afforded a VA audiological evaluation in August 2010, in which 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
25
35
LEFT
15
15
25
30
35

Speech audiometry revealed speech recognition ability of 96 percent correct in each ear.  

After carefully evaluating the relevant evidence, the Board has determined that the Veteran does not have hearing loss related to his service.  While the Veteran's current hearing is diminished since service, it is not so severe as to constitute a hearing loss disability under 38 C.F.R. § 3.385.  Without evidence of a current disability, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the current thresholds do not meet the requirements of a hearing loss disability as defined by 38 C.F.R. § 3.385, the Board acknowledges that threshold levels above 20 decibels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  In this case, however, the evidence shows that the Veteran's hearing was within normal limits upon entry into and separation from service, and that it was still within normal limits when evaluated more than three years after separation.  There is no record of any significant threshold shift until more than 30 years after the end of active service.  Furthermore, the October 2008 VA examination opinion represents the only competent and credible opinion addressing the Veteran's claimed hearing loss, and this opinion weighs against his claim.  

The Veteran is competent to describe the symptoms he has experienced, and the Board has considered his contentions in regard to his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, he does not report continuous hearing loss since service.  During his Board hearing, the Veteran reported that he had first noticed hearing loss about one year earlier, when family members told him that he kept the volume on the television too high.  The Veteran stated that he regards his hearing ability as good.  

In summary, the evidence fails to show that the Veteran has a hearing loss disability related to his active service.  Accordingly, the claim must be denied.  



ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
A. C. MACKENZIE	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


